11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Joel Fernando Maldonado,            * From the 161st District Court
                                               of Ector County,
                                               Trial Court No. B-19-001-W.

No. 11-19-00019-CR                           * February 14, 2019

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.